Citation Nr: 0511045	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  99-10 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
Benefits under Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert P. Regan


INTRODUCTION

The veteran served on active duty from August 1956 to 
December 1978.  The veteran died in April 1996.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In September 2000 and August 2003, the Board remanded the 
veteran's claim for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This case was most recently before the Board in August 2003.  
At that time the case was remanded to the RO in order that 
the National Personnel Records Center (NPRC) conduct a search 
for additional service records.  In this regard the veteran 
had over 22 years of active duty.  The only service medical 
records on file are examination reports dated in August 1956 
and November 1958.  Pursuant to the Board's remand the RO in 
June 2004 requested the NPRC to conduct the search and if the 
records could not be located or were destroyed to provide a 
written confirmation.  No response was received from NPRC.  
Thus, a remand is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

Accordingly, the case is REMANDED for the following

1.  The RO should request the NPRC to 
conduct a search for any additional 
service medical records.  The NPRC should 
be informed that the only service medical 
records furnished for this 22-year 
veteran are examination reports dated in 
August 1956 and November 1958.  If the 
records cannot be located the NPRC should 
so inform the RO.

2.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC). And an opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




